Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-22 are pending in this application. This application claims priority to provisional application 62/960,164, filed on 01/13/2020.

Election/Restrictions
Applicant’s election of Group I, claims 1-18, and subsequent species election of granuloma annulare among claims 1, 4, 5, 16, and 18, in the reply filed on 11/08/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 4, 5, and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Claims 1-3 and 6-17 will presently be examined to the extent they read on the elected subject matter of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerken et al. (US 2020/033958A1, provisional filing date 04/24/2019) in view of Kraus et al. (US 2020/0147001 A1).
Gerken et al. teach methods of treating inflammatory skin diseases (abstract) including granuloma annulare (paragraph 140) with a compound of formula (I) in combination with a therapeutically effective amount of one or more other therapeutic agents useful for treating skin inflammatory disorders including PDE 4 inhibitors, apremilast, tapinarof, etc., (paragraph 145, 146, and 149) in a topical formulation in form of gel, lotion, cream, etc., comprising surfactants (paragraph 88 and claim 17), 
Gerken et al. are silent about the purity of tapinarof in the instant clam 2; however, mere purity of a product, by itself, does not render the product unobvious. Please refer to MPEP 2144.04 VII: 
Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. 
In the instant case tapinarof in the method taught by Gerken et al. is for treating skin inflammatory disorders including granuloma annulare while tapinarof in the claimed method is for treating granuloma annulare and thus have the same utility.
Gerken et al. do not specify the skin anti-inflammatory effective amount of tapinarof and the frequency and length of application in the instant claims 13-15.
This deficiency is cured by Kraus et al. who teach topical gel, lotion, cream, etc., comprising 1% by weight of anti-inflammatory tapinarof for once daily application for 6 weeks (paragraph 27-29, 40, 41, and 56).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Gerken et al. and Kraus et al. to specify the concentration of tapinarof in the method taught by Gerken et al. being 1% by weight and being applied once daily for 6 weeks. Formulations with 1% by weight of anti-inflammatory tapinarof for once daily application for 6 weeks was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claims 8, 9, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerken et al. (US 2020/0339580 A1) and Kraus et al. (US 2020/0147001 A1), as applied to claims 1-3, 6, 7, and 10-15, further in view of Lovato (US 9,855,285 B2).
The teachings of Gerken et al. are discussed above and applied in the same manner.
Gerken et al. do not specify PDE 4 inhibiter including roflumilast and the concentration of it.
This deficiency is cured by Lovato who teaches both apremilast and roflumilast being PDE4 inhibitors for treating inflammatory conditions at from about 0.1 to about 10% by weight (the paragraph bridges columns 7 and 8 and claim 1).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Gerken et al. and Lovato to replace apremilast in the method taught by Gerken et al. with tapinarof and specify the concentration being from about 0.1 to about 10% by weight. Both apremilast and roflumilast being PDE4 inhibitors for treating inflammatory conditions at from about 0.1 to about 10% by weight was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 and 6-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No. 17/313,136. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-3 and 6-17 recite a method of treatment, prevention or alleviation of granuloma annulare (elected species) comprising administering to a subject in need thereof a therapeutically effective amount of a topical or intralesional composition comprising from about 0.25% to about 10.0% w/w tapinarof and a carrier.
The 17/313,136 application claims 1-22 recite a method of treatment, prevention, alleviation and/or amelioration of pruritus associated with granuloma annulare, comprising administering topically to a subject in need thereof a therapeutically effective amount of a topical composition, wherein the composition comprises tapinarof and at least one topically acceptable solvent or carrier and/or excipient.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same method.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612